DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/22/2022.
Claims 1, 8, and 15 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
103
Applicant argues Schvey does not teach “the address of the second client node specified in the policy. Examiner disagrees. 
Schvey (¶ 44-58, 70-72) states - a subspace's data is organized by accounts. An account is referenced by an address, and it has a message nonce… The subspaces contain logic (e.g., self-executing scripts, smart contracts) and data sets (e.g., series of data records, such as messages and receipts), that are specific to that subspace, and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace. Each subspace can be accessed by only those nodes which are authorized for that subspace and may include a single party, multiple parties, or all parties on the network. … The system 100 implements a secondary validation step that checks whether the TLS certificate is approved in the peer registry (e.g., the “chainperm” script or contract). This is done only after the TLS certificate exchange is completed, but before the connection is used for any blockchain purposes. Referring to FIG. 5, the peer registry 512 corresponds to a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script). If the TLS certificate returned by Node B is registered in the peer registry 512, then Node A, the connecting node, determines that the TLS certificate of Node B, the accepting node, is approved, whereupon Node A 502 encrypts the data based on the session key and transmits the data and its TLS certificate via network 510 to Node B 508…. through the use of subspaces the system 100 is able to provide for concurrent processing of messages in different subspaces… The subspaces in the privately subspaced blockchains allow for messages and transactions in different subspaces to be processed concurrently, and require only that messages in the same subspace be processed sequentially. In order to process a message in the virtual machine, a node needs access to all accounts (e.g., smart contracts including bytecode and storage) that the message invocation involves, with each in their latest state. For that reason, messages on the same subspace must be processed sequentially since each message may change the state of a transaction, which can have an impact on the result of a subsequent message execution. That said, messages are allowed to make certain calls into certain other subspaces, which introduces additional requirements on data access… At the outset, nodes in the network from Party A and Party B exchange messages 912 and 914 relating to transactions between the two parties, resulting in a state AB2 for those series of transactions. Similarly, Party A and Party C exchange a message 926 relating to a transaction between them, resulting in state AC1 for the transactions between the those two parties. After consensus and validation of these messages, a new block 902 in a new privately subspaced blockchain 900 is created to as a secure record of these transactions and the information related thereto… The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain. For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block.
Applicant then states that “the private keys correspond to the accounts not the nodes”. Examiner disagrees.
It is unclear how this conclusion was reached. Schvey consistently states the private keys are used by the nodes. The accounts discussed in Schvey are directed to multiple possible actors on a blockchain. Each account identifying a user. 
Schvey (¶ 38-44)  states – “Messages sent by a node are signed with a private key to verify the identity of the sending node, and to prevent against spoofing…  In embodiments where hardware key management is used, these APIs further include functions that can be called by the client terminal 114 that access the functionality of the hardware key management module 108 in order to store and retrieve private keys, and sign transactions….In this regard, each node has two private keys: one private key for TLS authentication procedures, and another private key (e.g., an ECDSA private key) for signing blocks and votes, among other things, in accordance with the block creation and voting processes described herein….The core module 104 further includes functions that provide for the creation of accounts associated with the local node. Each account defines the identity of the user on the privately subspaced blockchain. Each account also has associated private keys that it uses when signing and interacting with the scripts in the privately subspaced blockchains. Accounts further define each of the identities of users on the privately subspaced blockchain.  ”
Upon further review of Applicant’s claims and disclosure, the routing sequence/order in the policy refers to the routing of transaction data and this taught by all listed prior art.
Schvey teaches the policy specifies a routing sequence (¶38, 44-48, 55-58)
Schvey -  Each peer node or validating node further contains consensus logic 306 used to implement the consensus algorithm used by the system to validate messages and blocks, as further discussed herein. According to an embodiment, the system uses a Raft consensus algorithm, although other consensus algorithms may be implemented by logic 306. In other embodiments, a byzantine fault tolerant (BFT) consensus mechanism is used. In other embodiments, the system uses a rotational consensus mechanism or federated signatures to validate messages and blocks. The consensus logic 306 is also responsible for processing messages and adding validated messages to blocks. Each peer node or validating node further contains logic for script execution 308 which may serve as a runtime environment for executing scripts, including, for example, executing the code associated with smart contracts.  … . The transaction creation message includes the terms of the transaction, and may take the form of a self-executing script or smart contract, and further includes the relevant subspace identifier, in this case the AB subspace. Notably, because Party C is not permissioned on the AB subspace and thus does not have access to transaction information on the AB subspace, service node 1102 does not send the transaction creation message to the Party C cluster of nodes 1108, and the Party A cluster of nodes 1104 and Party B cluster of nodes 1106 do not propagate the transaction creation message to the Party C cluster of nodes 1108, as further described herein. As a result, the Party C cluster of nodes does not receive the transaction creation message and is unaware of the transaction creation message… The subspaces contain logic (e.g., self-executing scripts, smart contracts) and data sets (e.g., series of data records, such as messages and receipts), that are specific to that subspace, and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace.  …. For example, each subspace may store a series of transactions between a group of parties, with the message list in the subspace providing a complete history of such transactions. Only the parties to the transaction have permission to access the subspace corresponding to that transaction, and only nodes corresponding to those parties receive the content of those subspaces when messages and transactions are propagated by the system (¶38, 44-48, 55-58)
Komenda teaches the policy specifies a routing sequence (¶61-63)
Komenda - parcels may be associated with parcel information/data comprising information/data specific to the particular parcel. The parcel information/data may comprise information/data regarding an intended shipping route for the parcel (e.g., an origin, destination, and/or the like), information/data regarding the contents of the parcel (e.g., identifying one or more items stored within the parcel), information/data identifying shipping requirements for the parcel (e.g., a carrier service level, temperature requirements, humidity requirements, shock requirements, and/or the like), an indication of pre-authorization, a tokenized ID of the parcel, and the like. The parcel information/data may be stored in systems comprising one or more distributed ledgers and used to obtain an optimal insurance policy…  the parcel information/data may comprise updated control identifiers and/or digital addresses by providing data indicative of a current identity of an entity, individual (¶61-63)

Li teaches the policy specifies a routing sequence (page 10, 11, 16). The described “routing protocol” and described sequence is synonymous with Applicant’ s disclosures “routing order”. 
Li - For example, a node A transfers 500 Yuan to a node B. To make the node B to believe that the transfer has been made, node A will submit a transaction request, and the transaction request comprises the following transaction data: account address of node A, account address of node B, and "A transfers 500 Yuan to B." Then, nodes in the blockchain network need to verify whether 500 Yuan is deducted from the account of node A, and whether 500 Yuan from the account of node A is added into the account of B. It should be noted that, in the field of blockchain technologies, consensus validation is performed on a transaction request by all nodes according to a consensus algorithm… the consensus subsystem and the non-consensus subsystem may perform data interaction (e.g., sending a block, a transaction digest, transaction data, etc.) without passing through the distribution center but based on a particular routing protocol, as shown in FIG. lb. (page 10, 11, 16)

    PNG
    media_image1.png
    946
    881
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (2018/0349621) (“Schvey”), Komenda et al. (2019/0057454) (“Komenda”) and further in view of LI (CA3051025) (“LI”).
Regarding claims 1, 8 and 15, Schvey discloses obtaining, by a first consensus node from a first client node, a policy for routing first transaction data (Figure 6; ¶ 37, 38, 48, 49, 51, 57-59, 67, 71, 74-77); 
Claim Interpretation - Claims 1, 8 and 15 recite “a policy”. According to the specification (¶ 17, 30-35, 40), “data transmission in the workflow can be performed based on a policy stored in a smart contract… the policy includes a routing order of the transaction data… a policy can be made to include the addresses of the client node… the policy includes an address of each of the at least two client nodes and consensus nodes trusted by the at least two client nodes.” Based on where it is stored and the information included in the “policy”, for the purpose of claim interpretation, the “policy” will be defined as the information stored on a smart contract that contains blockchain transaction information.
Schvey states - the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain. For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. Validator permissions are granted on a domain level, and observer (non-validator) access can be granted on a subspace level.  (¶ 58)

wherein the first transaction data is related to a private transaction between the first client node and a second client node associated with a blockchain network, wherein (i) the policy is stored in a smart contract and includes addresses of client nodes within a group of client nodes including an address of the first client node, an address of the first consensus node, and an address of the second client node and, (Figure 15; ¶ 36, 41, 42, 44, 47, 55, 58, 71, 72), 
Schvey states - each node registers in the system as a particular type (validating, peer, service), and each node can be approved with a different node type for different subspaces and domains. This registration information is maintained in the dedicated peer registry (e.g., the “chainperm” script)…This node ID uniquely identifies a node and is unique to the network. Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain… An account is referenced by an address, and it has a message nonce (a random or pseudo-random number used to uniquely identify something, in this case, a message record), scripting code or “bytecode” (i.e., smart contract code), and any key-value pairs that the account may keep in storage. There are two types of accounts: (1) user accounts, and (2) script/smart contract accounts… To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. (¶ 42, 47, 58, 72)

wherein the policy permits  access to the first transaction data by the first client node, the first consensus node, and the second client node (Figure 15; ¶ 33, 38-41, 46-48, 58, 75-78)
Schvey states -  The subspaces contain logic (e.g., self-executing scripts, smart contracts) and data sets (e.g., series of data records, such as messages and receipts), that are specific to that subspace, and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace. Each subspace can be accessed by only those nodes which are authorized for that subspace and may include a single party, multiple parties, or all parties on the network. In this regard, the privately subspaced blockchains of the present invention are significantly different from traditional blockchains implementations, which rely on public visibility for the contents of each block in order to ensure the validity and integrity of the blockchain…  For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. Validator permissions are granted on a domain level, and observer (non-validator) access can be granted on a subspace level.   (¶ 46, 58)

(ii) the policy is digitally signed by the first client node using a policy private key of the first client node and by the second client node using a policy private key of the second client node (¶ 38, 44, 58, 71), 
Schvey states - Accounts are unique identifiers for sending and receiving messages and self-executing scripts (such as smart contracts)….Each account also has associated private keys that it uses when signing and interacting with the scripts in the privately subspaced blockchains. (¶ 44)

(iii) a routing sequence for transmission of the first transaction data from the first client node to the first consensus node, and subsequently to the second client node (¶ 36, 37, 49, 51, 56-59, 72, 75), 
Schvey states -  The subspaces in the privately subspaced blockchains allow for messages and transactions in different subspaces to be processed concurrently, and require only that messages in the same subspace be processed sequentially… The market data contract 1526 provides input for executing the logic of smart contracts. The bilateral subspace 1502 contains a set of smart contracts that records the trade between two parties: Party A and Party B. …The subspace 1502 also contains a registry contract 1510 for storing all trade contracts, an event scheduler 1514 for tracking the timestamps within block headers and a payments smart contract 1516 to consolidate payments owned from trade contracts and calculates netted values… each node registers in the system as a particular type (validating, peer, service), and each node can be approved with a different node type for different subspaces and domains. This registration information is maintained in the dedicated peer registry (e.g., the “chainperm” script). In particular, the system maintains and distributes to nodes in the network a registry that associates a unique identifier of each node with its type. As discussed above, the unique identifier of each node is derived from its TLS certificate. When a connecting node connects to another node in the system, the connecting node obtains the TLS certificate of the other node in the system, and based on the TLS certificate and the information maintained in the registry, the connecting node determines the associated type of the other node. As a result, each node determines what validating nodes it is connected to, what peer nodes it is connected to, and which service nodes it is connected to. The type of each node and the types of the nodes to which it is connected affects how the node processes messages in the system. A node registered as a validating node will automatically participate in the block and message validation process, but will discard any validation peer-to-peer messages received from an observer or service node. In addition, a node that receives messages and blocks that require consensus will only send such messages and blocks to nodes that authenticate as a validating node. (¶ 49, 72, 75)

receiving, by the first consensus node, the first transaction data from the first client node, wherein the first transaction data is digitally signed by a private key of the first client node (Figure 11A, B; ¶ 38, 40, 42, 45, 57, 58), 
Schvey states - Messages sent by a node are signed with a private key to verify the identity of the sending node, and to prevent against spoofing…The transaction creation message includes the terms of the transaction, and may take the form of a self-executing script or smart contract, and further includes the relevant subspace identifier… The service node A 1110 receives the transaction creation message from the service node 1102 and identifies that the message pertains to the AB subspace. As a result, the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain. (¶ 38, 57, 58)

Sending, by the first consensus node based on the routing sequence and the address of the second client node specified in the policy, the first transaction data to the second client node specified in the policy (Figure 11B-D; ¶ 44-65, 70-74)
Claim Interpretation - According to the specification (¶ 32, 33, 35, 37), “ In some implementations, the policy includes an address of each of the at least two client nodes and consensus nodes trusted by the at least two client nodes… At 406, the first consensus node forwards the transaction data to a second consensus node or a second of the at least two client nodes based on the policy… After the consensus node A 312 receives the transaction data, it forwards the transaction data to the address of the consensus node B 314.” 
Schvey states – The service node A 1110 receives the transaction creation message from the service node 1102 and identifies that the message pertains to the AB subspace. As a result, the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain….service node…then accesses the particular subspace 608 (e.g., the smart contract) to retrieve the list of nodes having a level of permission (peer, validating, service) with respect to that subspace 608… The subspaces in the privately subspaced blockchains allow for messages and transactions in different subspaces to be processed concurrently, and require only that messages in the same subspace be processed sequentially. In order to process a message in the virtual machine, a node needs access to all accounts (e.g., smart contracts including bytecode and storage) that the message invocation involves, with each in their latest state… In order to process a message in the virtual machine, a node needs access to all accounts (e.g., smart contracts including bytecode and storage) that the message invocation involves…  Each account defines the identity of the user on the privately subspaced blockchain. In addition, where the data stored within the blocks of the privately subspaced blockchain relates to smart contracts or other self-executing/self-enforcing scripts, the account is used identify actors with respect to the smart contracts and/or scripts…. An account is referenced by an address, and it has a message nonce …  User accounts are accounts used by users to send messages into the system. The address of a user's account is derived from the public key of the user… The transaction creation message includes the terms of the transaction, and may take the form of a self-executing script or smart contract, and further includes the relevant subspace identifier (¶ 47, 49, 57, 58, 74)

Schvey does not disclose receiving, by the first consensus node from the second client node, the first transaction data digitally signed by the first client node using the private key of the first client node and by  the second client node using a private key of the second client node; determining, by the first consensus node, that the first transaction data is valid based on a consensus process involving the first consensus node; and recording a hash value of the first transaction data on the blockchain network, wherein the hash value is configured to be decrypted by the private key of the first client node or the private key of the second client node.    

receiving, by the first consensus node from the second client node, the first transaction data digitally signed by the first client node using the private key of the first client node and by  the second client node using a private key of the second client node  (¶ 33-37, 44, 49, 59, 83), 
Komenda states - whereby the one or more computing devices include a consensus module to operate as a node 110 n (or designated node)… To generate a transaction block or to transfer a digital token(s), the owner of the sending wallet address must digitally sign the transaction with the private key associated with the sending wallet address … if the node (or designated node) determines that the foregoing condition is satisfied, the transaction is determined valid and the node passes on (e.g., communicates) the transaction, along with an indication that the node independently validated the transaction, to other nodes 110A-110F (or designated nodes) to which it is connected. As the nodes 110A-110F in the distributed ledger network 100 are all directly or indirectly connected to one another, this validation process continues until the nodes (or designated nodes) collectively determine that a majority (i.e., consensus) has validated the transaction… each transacting party (e.g., the shipper and insurance provider) sign the transaction using a digital signature that is unique to them. (¶ 35, 49, 83)

determining, by the first consensus node, that the first transaction data is valid based on a consensus process involving the first consensus node; and (¶ 34-38, 44), 
Komenda states - , this validation process continues until the nodes ( or designated nodes ) collectively determine that a majority ( i . e . , consensus ) has validated the transaction . The collective determination of consensus can be facilitated by virtue of each node ( or designated node ) maintaining a list of other nodes ( or designated nodes ) on the network ( e . g . , by I P address or other identifier (¶ 35)

recording a hash value of the first transaction data on the blockchain network, wherein the hash value is configured to be decrypted by the private key of the first client node or the private key of the second client node (¶ 24, 38, 84), 
Komenda states - information/data stored in the distributed ledger system may be hashed, encrypted, or otherwise protected from unauthorized access (e.g., read access and/or write access). The substantive information/data stored in the distributed ledger system may be accessible utilizing a private key to decrypt the stored information/data, or the substantive information/data may be inaccessible based on information/data stored in the distributed ledger... The nodes (or designated nodes) receiving the generated block can then verify that the block includes one or more valid transactions, includes a hash value of the block most-recently added to the Blockchain, and was generated in accordance with the defined consensus rules. (¶ 24, 38)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schvey(¶ 6), which teaches “consensus - based verification of data payload ( subspace ) integrity wherein multiple different nodes retain copies of portions of the data structure , while at the same time providing data sharing” and Komenda (¶ 5), which teaches “generating , by the computing device , a transaction that is communicated to at least one node of the plurality of distributed nodes for storage into the distributed ledger” in order to fulfill a transaction in a distributed ledger based on a selected policy (Komenda; ¶ 2-7). 

Li teaches the policy specifies a routing sequence (page 10, 11, 16)
Li - For example, a node A transfers 500 Yuan to a node B. To make the node B to believe that the transfer has been made, node A will submit a transaction request, and the transaction request comprises the following transaction data: account address of node A, account address of node B, and "A transfers 500 Yuan to B." Then, nodes in the blockchain network need to verify whether 500 Yuan is deducted from the account of node A, and whether 500 Yuan from the account of node A is added into the account of B. It should be noted that, in the field of blockchain technologies, consensus validation is performed on a transaction request by all nodes according to a consensus algorithm… the consensus subsystem and the non-consensus subsystem may perform data interaction (e.g., sending a block, a transaction digest, transaction data, etc.) without passing through the distribution center but based on a particular routing protocol, as shown in FIG. lb. (page 10, 11, 16)

    PNG
    media_image1.png
    946
    881
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schvey(¶ 56), which teaches “the system employs a distributed consensus algorithm for the privately sub spaced blockchains. The algorithm is designed with strong cryptographic protection against malicious actors, and uses byzantine fault tolerance (BFT) protections”, Komenda (¶ 41), which teaches “a smart contract can include any algorithm that defines an action or event that is to be triggered based on a determination that one or more defined conditions precedent to the action or event have occurred” and LI(page 1-3), which teaches “whether transactions corresponding to the block of data suggested to be added is legitimate and add the block of data for which a consensus regarding legitimacy is reached into the shared ledge”  in order to protect against hackers invading a blockchain network and posing a threat to the security of transaction blocks (Li; Page 1-3). 
Regarding claims 2, 9 and 16, Schvey discloses  receiving, from a third client node included in the group of client nodes, second transaction data digitally signed by each of the group of client nodes using a corresponding private key (¶ 38, 51, 62-64), wherein the third client node is specified in the routing sequence to receive the second transaction data after other client nodes included in the group of client nodes (¶ 46, 48, 51, 60, 65); determining that the second transaction data is valid based on the consensus process of the blockchain network (Figure 14; ¶ 56-65); and recording a hash value of the second transaction data on the blockchain network (¶ 48, 51, 63-65).  
Regarding claims 3, 10 and 17, Komenda teaches wherein the first consensus node receives the first transaction data from the first client node in response to the first client node verifying the policy by, in part, verifying that the policy private key of the second client node is valid using a policy public key of the second client node (¶ 24, 33-36, 38, 41, 42, 59).
Regarding claims 4, 11 and 18, Schvey discloses wherein: the blockchain network is associated with the second consensus node that is (i) trusted by a second client node in the routing sequence (¶ 65, 70-72), and (ii) permitted to access the first transaction data (¶ 57-59, 61, 62, 65).  
Regarding claims 5, 12 and 19, Schvey discloses wherein the first consensus node is trusted by each of the first client node and the second client node (¶ 46, 65, 70-72).  
Regarding claims 6, 13 and 20, Schvey discloses wherein the first transaction data is digitally signed by the first client node (¶ 38, 57, 58). 
Regarding claims 7 and 14, Schvey discloses wherein the policy includes (i) an address of each client node included in the group of client nodes (¶ 41, 42, 44, 47, 55). and (ii) an address for one or more consensus nodes that are trusted by the client nodes included in the group of client nodes (¶ 37, 38, 42, 44, 51, 56, 61, 68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu (US 2019/0034459) – shows the consensus node to node routing sequence
Анисимов et al. (RU 2631144) teaches the routing sequence for message transmissions
Nishijima (WO 2018111295) teaches nodes  communicating in a consensus 
system, signed to a smart contract, and tracking sequenced block transactions.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685